DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.        The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.        In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.        Claims 1, 17 have been amended, claims 2, 5, 12-13, 18, 20-21, 23-29 have been cancelled, claims 19, 22, 30-31 have been withdrawn and claims 1, 3-4, 6-11, 14-17, 19, 22, 30-31 are pending as amended on 01/25/22. 
4.        The new ground of rejection set forth below for claims are necessitated by Applicant's amendment filed on 01/25/22. In particular, claim 1 has been amended to include feature “wherein the polyanion polymer comprises a plurality of carboxylic acid or sulfonic functional groups, and the polyanion polymer has a molecular weight of about 4000Da to about 20 kDa.” Now, the scope of independent claim 1 and the claims depends from claim 1 are changed. For this reason, the present action is properly made final.
5.        Any rejections and/or objections made in the previous Office action and not repeated below are hereby withdrawn.
6.        The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Priority
7.         This application is a 371 of PCT/US2018/059108 11/03/2018; PCT/US2018/ 059108 has PRO 62/581,226 11/03/2017.

Response to Amendment
8.         Applicant's amendment filed on 01/25/22, has been fully considered and entered. 
Response to Arguments
9.       Applicant's arguments with respect to objection of claim 1 filed on 01/25/22, have been fully considered but are moot in view of amendment. Accordingly, previous objection has been withdrawn.
10.       Applicant's arguments with respect to rejection of claim 17 filed on 01/25/22, have been fully considered but are moot in view of amendment. Accordingly, previous rejection has been withdrawn.
11.       Applicant's arguments with respect to rejection of claims 1, 3, 6-9, 11, 15-17 under 35 U.S.C. 102(a)(1) as being anticipated by Lin (US 2014/0209305) filed on 01/25/22, have been fully considered but are moot in view of amendment. Accordingly, previous rejections have been withdrawn.
12.       Applicant's arguments with respect to rejection of claims 1, 6-8, 11-12, 14-16 under 35 U.S.C. 102(a)(1) as being anticipated by Berkland (US 2008/0058229) filed on 01/25/22, have been fully considered but are moot in view of amendment. Accordingly, previous rejections have been withdrawn.
13.      Applicant's arguments with respect to rejection of claims 1, 3, 6-11, 13, 15-16 under 35 U.S.C. 102(a)(1) as being anticipated by Johnson (US 2016/0115371), claim 4 under 35 U.S.C. 103 as being unpatentable over Johnson in view of Reddy (US 2012/ 0090841) filed on 01/25/22, have been fully considered but are moot in view of amendment. Accordingly, rejections have been withdrawn. In view of amendment to claims and response, a new ground(s) of rejection is made.

Claim Rejections - 35 USC § 103
14.       The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

15.       The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
16.       Claims 1, 3, 6-11, 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Johnson (US 2016/0115371) in view of Berkland (US 2008/ 0058229; IDS filed on 04/27/20) and evidenced from Beckman (US 2007/0284104). 
            Regarding claims 1, 3, 6-8, 11, 14, Johnson discloses a gelling agent composition pumped into the formation and increase the viscosity of the composition inside the formation (para [0035]-[0036]), read on fluid loss control agent), wherein the composition comprises polyelectrolyte complex nanoparticle formed of polycation polymer such as polyethylenimine, a polyanion polymer such as sodium polyvinyl sulfonate (PVS), or sodium polyacrylate, metal ion such as zirconium or chromium and polymer such as carboxymethyl cellulose, wherein the polyanion has molecular weight of 1,000-10,000 Da (para [0024], [0029], [0040], [0095]), overlapping instant claim range of about 4,000 Da to about 20,000 Da. As evidenced from Beckman (claim 16), carboxymethyl cellulose read on fluid loss additive. Johnson does not disclose the polyanion polymer comprises a plurality of carboxylic acid or sulfonic functional groups.
           However, Berkland discloses a gelling agent composition to reduce water flow (read on fluid loss control; para [0049]) comprising polyelectrolyte complex nanoparticles (para [0030]) formed of at least the following components: (i) a polycation polymer such as polyethylenimine (para [0019], [0030], [0037]), and (ii) a polyanion polymer such as polyacrylic acid (para [0019], [0030], [0036]). Johnson and Berkland are pertinent to a gelling agent composition to reduce water flow comprising polyelectrolyte complex nanoparticles formed of at least the following components: (i) a polycation polymer such as polyethylenimine  and (ii) a polyanion polymer such as polyacrylic acid or functionally equivalent sodium polyacrylate.
           At the time of invention, it would have been obvious to one of ordinary skill in the art to have substituted the sodium polyacrylate in Johnson with the functionally equivalent polyacrylic acid polyanion as taught by Berkland to provide polyelectrolyte complex nanoparticles for forming a gelling agent composition to reduce water flow or fluid loss in a wellbore application. Since it has been held that it is prima facie obviousness to use a known material based on its suitability for its intended use. See MPEP 2144.06(11) and 2144.07; In re Fout, 675 F2d 297, 213 USPQ 532 (CCPA 1982); Sinclair& Carroll Co v Interchemical Corp, 325 US 327, 65 USPQ 297 (1945); In re Leshin, 227 F2d 197, 125 USPQ 416 (CCPA 1960) and Ryco, Inc vAg-Bag Corp, 857 F2d 1418, 8 USPQ2d 1323 (Fed Cir 1988). In the instant case, a polyanion polyelectrolyte to provide polyelectrolyte complex nanoparticles. 
           Regarding claim 9, Johnson discloses polyethylenimine of molecular weight 800 Da (para [0107]), fall into instant claim range of about 800 Da to about 2500 Da.
           Regarding claim 10, Johnson discloses branched polyethylenimine (para [0059]).
           Regarding claims 15-16, Johnson discloses the size of nanoparticle between about 100 to 500 nm (para [0033]), fall into instant claim 15 range of about 100 nm to about 2 micron or instant claim 16 range of about 100 nm to about 600 nm.
           Regarding claim 17, since claimed polyelectrolyte complex nanoparticles are obvious over prior arts, the properties such as stability of the nanoparticle for 2 days at temperature of about 150 0C would necessarily same. “Products of identical chemical composition cannot have mutually exclusive properties.”  A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.  See MPEP 2112.01(I) , In re Best, 562 F2d at 1255, 195 USPQ at 433, Titanium Metals Corp v Banner, 778 F2d 775, 227 USPQ 773 (Fed Cir 1985), In re Ludtke, 441 F2d 660, 169 USPQ 563 (CCPA 1971) and Northam Warren Corp v D F Newfield Co, 7 F Supp 773, 22 USPQ 313 (EDNY 1934). 
17.        Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Johnson in view of Berkland as applied to claim 1 above, and further in view of Reddy (US 2012/ 0090841; IDS filed on 04/27/20).
            Johnson includes the features of claim 1.
            Regarding claim 4, Johnson does not disclose the cellulose polymer is carboxymethyl hydroxyethyl cellulose having a molecular weight of about 60 kDa to about 100 kDa.
           However, Reddy discloses carboxymethyl hydroxyethyl cellulose as modified biopolymer additive, exhibit less shear thinning to provides desirable pumping behavior in a wellbore application (para [0014], [0044], [0060]), has a molecular weight of about 100 kDa to about 10,000 kDa (para [0015), overlap instant claim range of 60 kDa to about 100 kDa at end point. 
           It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the invention of Johnson to include the fluid loss additive, e.g. carboxymethyl hydroxyethyl cellulose of molecular weight of about 100 kDa to about 10,000 kDa, taught by Reddy. The rationale to do so would have been motivation provided by of Reddy that the modified biopolymer additive exhibit less shear thinning to provides desirable pumping behavior in a wellbore application. 
            The examiner takes note of the fact that the prior art range of molecular weight of about 100 kDa to about 10,000 kDa overlaps the claimed range of 60 kDa to about 100 kDa at an end point. Absent any additional and more specific information in the prior art, a prima facie case of obviousness exists. In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379 (Fed. Cir. 2003). MPEP 2144.05.

Conclusion
18.        Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
          Any inquiry concerning this communication or earlier communications from the
examiner should be directed to KUMAR R BHUSHAN whose telephone number is (313)446-4807.  The examiner can normally be reached on 9.00 AM to 5.50 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RANDY P GULAKOWSKI can be reached on (571)272-1302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KUMAR R BHUSHAN/Primary Examiner, Art Unit 1766